 



Exhibit 10.77

SECOND AMENDMENT TO
AMENDED AND RESTATED
CREDIT AGREEMENT

     THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into as of February 8, 2005 among ACTION
PERFORMANCE COMPANIES, INC., an Arizona corporation (“APC” or “Company”), ACTION
RACING COLLECTABLES, INC., an Arizona corporation (“ARC”), ACTION SPORTS IMAGE,
L.L.C., an Arizona limited liability company (“ASI”), FUNLINE MERCHANDISE
COMPANY, INC., a California corporation (“Funline”), JEFF HAMILTON COLLECTION,
INC., an Arizona corporation (“Hamilton”), MCARTHUR TOWEL AND SPORTS, INC., an
Arizona corporation (“McArthur”), RACING COLLECTABLES CLUB OF AMERICA, INC., an
Arizona corporation (“RCCA”), and TREVCO TRADING CORP., an Arizona corporation
(“Trevco”) (each individually, a “Borrower” and collectively, the “Borrowers”);
the other Loan Parties signatory hereto; BANK ONE, NA, a national banking
association, for itself, as Lender, and as agent for Lenders (in such capacity,
the “Agent”); and the other Lenders signatory hereto.

     WHEREAS, Borrowers, Loan Parties, Agent and Lenders are parties to that
certain Amended and Restated Credit Agreement dated as of June 30, 2004, as
amended by that certain First Amendment to Amended and Restated Credit Agreement
dated as of September 3, 2004 (as amended from time to time, the “Credit
Agreement”); and

     WHEREAS, Borrowers, Loan Parties, Lenders and Agent desire to amend the
Credit Agreement to allow and provide for the foregoing and certain matters, all
as hereinafter set forth.

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I
Definitions

     Section 1.01 Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meaning as in the
Credit Agreement, as amended hereby.

ARTICLE II
Amendments

     Section 2.01 Amendment of Article I. Article 1 of the Agreement is hereby
amended by amending and restating the following terms in their entirety:

     ““Consolidated EBITDA” means Consolidated Net Income plus, to the extent
deducted from revenues in determining Consolidated Net Income, (a) Consolidated
Interest Expense, (b) expense for taxes paid or accrued, net of tax

1



--------------------------------------------------------------------------------



 



refunds, (c) depreciation, (d) amortization and other non-cash charges
(including, without limitation, any intangible impairment charges) and (e)
extraordinary losses (as determined in accordance with GAAP) incurred other than
in the ordinary course of business, minus, to the extent included in
Consolidated Net Income, extraordinary gains (as determined in accordance with
GAAP) realized other than in the ordinary course of business, all calculated for
the Company and its Subsidiaries on a consolidated basis.”

     Section 2.02 Amendment of Section 2.15(d). Effective as of the date hereof,
Section 2.15(d) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

     “(d) Excess Cash Flow. Until the Term B Termination Date, the Borrowers
shall prepay the Obligations on the date that is ten days after the earlier of
(i) the date on which Borrowers’ annual audited Financial Statements for the
immediately preceding Fiscal Year are delivered pursuant to Section 6.1 or
(ii) the date on which such annual audited Financial Statements were required to
be delivered pursuant to Section 6.1, in an amount equal to fifty percent (50%)
of the Borrowers’ Excess Cash Flow for the immediately preceding Fiscal Year.
Notwithstanding the foregoing, for the Fiscal Year ended September 30, 2005,
Excess Cash Flow shall be calculated based on the nine month period commencing
on January 1, 2005 and ending September 30, 2005. Any such prepayment shall be
applied to first, to pay the principal of the Overadvances and Protective
Advances, second, to scheduled principal installments of the Term B Loans in
inverse order of maturity and third, to pay the principal of the Non-Ratable
Loans. Each such prepayment shall be accompanied by a certificate signed by the
chief financial officer of the Borrower Representative (on behalf of the
Borrowers) certifying the manner in which Excess Cash Flow and the resulting
prepayment were calculated, which certificate shall be in form and substance
satisfactory to the Agent.

     Section 2.03 Amendment of Section 6.1(f). Effective as of the date hereof,
Section 6.1(f) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

     “(f) as soon as available but in any event within 5 days of the end of each
calendar week, at such other times as may be necessary to re-determine
availability of Advances hereunder or as may be requested by the Agent, as of
the period then ended, an Aggregate Borrowing Base Certificate, together with a
duly executed Borrowing Base Certificate for each Borrower which calculates such
Borrower’s Borrowing Base, and supporting information in connection therewith;”

     Section 2.04 Amendment of Section 6.16(a). Effective as of the date hereof,
Section 6.16(a) of the Credit Agreement is hereby amended by adding the
following sentence to the end of such section:

2



--------------------------------------------------------------------------------



 



     “(a) No Loan Party will or will permit any of their Subsidiaries to declare
or pay any dividends or make any distributions on its Capital Stock (other than
dividends or distributions payable in its own common stock) or redeem,
repurchase or otherwise acquire or retire any of its Capital Stock at any time
outstanding, except (i) that any Subsidiary may declare and pay dividends or
make distributions to the Borrowers or to a Wholly-Owned Subsidiary of the
Borrowers, (ii) any non-Wholly-Owned Subsidiary may declare or pay dividends or
make distributions on its Capital Stock to holders thereof other than Loan
Parties, in each case, so long as (x) no Default or Unmatured Default exists or
will be caused by the payment of such dividend or distribution, (y) the
Borrowers are in compliance with Section 6.29.1 after giving effect to such
dividend or distribution and (z) the Availability is greater than ten percent
(10%) of the Aggregate Borrowing Base after giving effect to such dividend or
distribution, or (iii) only after (A) delivering a written good faith estimate
of Fixed Charge Coverage Ratio, after taking into account the payment of any
such dividend or distribution, for the period ending on the last day of the
current Fiscal Quarter and (B) receiving the prior written consent of the Agent
and Required Lenders, any Loan Party may declare or pay dividends or make
distributions on its Capital Stock or redeem, repurchase or otherwise acquire or
retire any of its Capital Stock at any time outstanding.”

     Section 2.05 Amendment of Section 6.29.1. Effective as of the date hereof,
Section 6.29.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

     “6.29.1 Fixed Charge Coverage Ratio. At all times while the Term B Loan is
outstanding, the Borrowers will not permit the Fixed Charge Coverage Ratio,
determined as of the end of each of the Company’s Fiscal Quarter for the then
most-recently ended four Fiscal Quarters, (A) to be less than 0.80 to 1.0 as of
the end of the Fiscal Quarter ending March 31, 2005, (B) to be less than 1.50 to
1.0 as of the end of each Fiscal Quarter ending June 30, 2005 and September 30,
2005 and (C) to be less than 1.15 to 1.0 as of the end of the Fiscal Quarter
ending December 31, 2005 and as of the end of each Fiscal Quarter thereafter;
provided that (i) for the Fiscal Quarter ending March 31, 2005, the Fixed Charge
Coverage Ratio shall be calculated using the most-recently ended Fiscal Quarter,
(ii) for the Fiscal Quarter ending June 30, 2005, the Fixed Charge Coverage
Ratio shall be calculated using the most-recently ended two Fiscal Quarters and
(iii) for the Fiscal Quarter ending September 30, 2005, the Fixed Charge
Coverage Ratio shall be calculated using the most-recently ended three Fiscal
Quarters.

     (b) At all times after the Term B Loan has been paid in full, the Borrowers
will not permit the Fixed Charge Coverage Ratio, determined as of the end of
each of the Company’s Fiscal Quarter for the then most-recently ended four
Fiscal Quarters, to be less than 1.0 to 1.0; provided that (i) for the Fiscal
Quarter ending March 31, 2005, the Fixed Charge Coverage Ratio shall be
calculated using the most-recently ended Fiscal Quarter, (ii) for the Fiscal
Quarter ending

3



--------------------------------------------------------------------------------



 



June 30, 2005, the Fixed Charge Coverage Ratio shall be calculated using the
most-recently ended two Fiscal Quarters and (iii) for the Fiscal Quarter ending
September 30, 2005, the Fixed Charge Coverage Ratio shall be calculated using
the most-recently ended three Fiscal Quarters.”

     Section 2.06 Amendment to Pricing Schedule. Effective as of the date
hereof, the last sentence of the Pricing Schedule of the Agreement is hereby
amended and restated to read in its entirety as follows:

“It is the agreement of the parties hereto that during the period from the
Closing Date through September 30, 2005, the applicable margins and fees shall
be determined in accordance with the foregoing table as if the Fixed Charge
Coverage Ratio were greater than 1.25 to 1.0 but less than 1.50 to 1.0.”

ARTICLE III

Conditions Precedent

     Section 3.01 Conditions. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent, unless specifically
waived by Agent and Lenders:

     (a) Agent shall have received all of the following documents, each document
(unless otherwise indicated) being dated the date hereof, duly authorized,
executed and delivered by the parties thereto, and in form and substance
satisfactory to Agent and Lenders:

     (i) this Amendment; and

     (ii) such additional documents, instruments and information as Agent or
Lenders or their legal counsel may request.

     (b) Agent and Lenders shall have received from Borrower an amendment fee in
the amount of $75,000 (which shall be fully earned and non-refundable upon
execution hereof) in consideration for entering into this Amendment;

     (c) The representations and warranties contained herein, in the Credit
Agreement, as amended hereby, and/or in the other Loan Documents shall be true
and correct as of the date hereof as if made on the date hereof, except for such
representations and warranties as by their terms expressly speak as of an
earlier date;

     (d) After giving effect to the transactions contemplated hereby, no event
shall have occurred and be continuing or would result which constitutes a
Default or Unmatured Default; and

4



--------------------------------------------------------------------------------



 



     (e) All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent, Lenders and their legal
counsel.

ARTICLE IV

Limited Waiver

     Section 4.01 Limited Waiver. Upon satisfaction of the terms and conditions
in Article III hereof, Required Lenders hereby waive non-compliance with the
Fixed Charge Coverage Ratio set forth in Section 6.29.1 of the Agreement solely
with respect to the Fiscal Quarter ending December 31, 2004.

Except as specifically provided in this Amendment, nothing contained in this
Amendment shall be construed as a waiver by Agent or any Lender of any covenant
or provision of the Credit Agreement, the other Loan Documents, this Amendment,
or of any other contract or instrument between Borrowers or any Loan Party and
Agent and any Lender, and the failure of Agent or Lenders at any time or times
hereafter to require strict performance by Borrowers or any Loan Party of any
provision thereof shall not waive, affect or diminish any rights of Agent or
Lenders to thereafter demand strict compliance therewith. Agent and Lenders
hereby reserve all rights granted under the Credit Agreement, the other Loan
Documents, this Amendment and any other contract or instrument between Borrowers
or any Loan Party and Agent or any Lender.

ARTICLE V

Ratifications, Representations and Warranties

     Section 5.01 Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement and except as expressly modified and superseded by
this Amendment, the terms and provisions of the Credit Agreement are ratified
and confirmed and shall continue in full force and effect. Additionally, each
Borrower and each Loan Party each hereby ratifies and confirms their agreements
under the Credit Agreement and the other Loan Documents as a Borrower and as a
Loan Party, respectively, as of the Closing Date.

     Section 5.02 Ratification of Guaranty. Each Guarantor hereby ratifies and
confirms its guaranty to Agent and Lenders (the “Guaranty”). Each Guarantor
hereby represents and acknowledges that it has no claims, counterclaims,
offsets, credits or defenses to the Loan Documents or the performance of its
obligations thereunder. Furthermore, each Guarantor agrees that nothing
contained in this Amendment shall adversely affect any right or remedy of Agent
or Lenders under the Guaranty. Each Guarantor agrees that all references in such
Guaranty to the “Guaranteed Obligations” shall include, without limitation, all
of the obligations of Borrowers to Agent and Lenders under the Credit Agreement,
as amended hereby. Finally, each Guarantor hereby represents and acknowledges
that the execution and delivery of this Amendment and the other Loan Documents
executed in connection herewith shall in no way change or modify its obligations
as a guarantor, debtor, pledgor, assignor, obligor and/or grantor under the
Guaranty

5



--------------------------------------------------------------------------------



 



and shall not constitute a waiver by Agent or Lenders of any of their rights
against such Guarantor.

     Section 5.03 Representations and Warranties. Each Borrower and each Loan
Party hereby represents and warrants to Agent and Lenders that (i) the
execution, delivery and performance of this Amendment and any and all other Loan
Documents executed and/or delivered in connection herewith have been authorized
by all requisite corporate action on the part of such Borrower and such Loan
Party and will not violate the certificate/articles of incorporation of such
Borrower or such Loan Party or the bylaws or other charter or organizational
documents of such Borrower or such Loan Party, (ii) the representations and
warranties contained in the Credit Agreement, as amended hereby, and any other
Loan Document are true and correct on and as of the date hereof as though made
on and as of the date hereof except to the extent such representations and
warranties relate solely to an earlier date, (iii) except as disclosed to Agent
and Lenders in writing prior to the date hereof, such Borrower or such Loan
Party is in full compliance with all covenants and agreements contained in the
Credit Agreement, as amended hereby, and (iv) such Borrower or such Loan Party
has not amended its certificate/articles of incorporation or bylaws since
June 30, 2004.

ARTICLE VI

Miscellaneous

     Section 6.01 Survival of Representations and Warranties. All
representations and warranties made in the Credit Agreement or any other
document or documents relating thereto, including, without limitation, any Loan
Document furnished in connection with this Amendment, shall survive the
execution and delivery of this Amendment and the other Loan Documents, and no
investigation by Agent or any Lender or any closing shall affect the
representations and warranties or the right of Agent or Lenders to rely upon
them.

     Section 6.02 Reference to Credit Agreement; Obligations. Each of the Loan
Documents, including the Credit Agreement and any and all other agreements,
documents or instruments now or hereafter executed and delivered pursuant to the
terms hereof or pursuant to the terms of the Credit Agreement as amended hereby,
are hereby amended so that any reference in such Loan Documents to the Credit
Agreement shall mean a reference to the Credit Agreement, as amended hereby.
Each Borrower acknowledges and agrees that its obligations under this Amendment
and the Credit Agreement, as amended hereby, constitute “Obligations” as defined
in the Credit Agreement and as used in the Loan Documents.

     Section 6.03 Expenses. As provided in the Credit Agreement, each Borrower
agrees to pay on demand all reasonable costs and expenses incurred by Agent in
connection with the preparation, negotiation and execution of this Amendment and
the other Loan Documents executed pursuant hereto and any and all amendments,
modifications, and supplements thereto, including, without limitation, the
reasonable costs and fees of Agent’s legal counsel, and all reasonable costs and
expenses incurred by Agent in connection with the enforcement or preservation of
any rights under the Credit Agreement, as amended hereby, or any other Loan
Document.

6



--------------------------------------------------------------------------------



 



     Section 6.04 Severability. Any provision of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable. Furthermore,
in lieu of each such invalid or unenforceable provision there shall be added
automatically as a part of this Amendment a valid and enforceable provision that
comes closest to expressing the intention of such invalid unenforceable
provision.

     Section 6.05 APPLICABLE LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY
OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AMENDMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED, AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE
OF TEXAS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

     Section 6.06 Successors and Assigns. This Amendment is binding upon and
shall inure to the benefit of Agent, Lenders, Borrowers, the other Loan Parties
signatory hereto and their respective successors and assigns, except that
Borrowers may not assign or transfer any of their rights or obligations
hereunder without the prior written consent of each Lender.

     Section 6.07 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

     Section 6.08 Effect of Waiver. No consent or waiver, express or implied, by
Agent or any Lender to or for any breach of or deviation from any covenant or
condition of the Credit Agreement shall be deemed a consent or waiver to or of
any other breach of the same or any other covenant, condition or duty.

     Section 6.09 Headings. The headings, captions, and arrangements used in
this Amendment are for convenience only and shall not affect the interpretation
of this Amendment.

     Section 6.10 Release. EACH BORROWER AND EACH OTHER LOAN PARTY SIGNATORY
HERETO HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE, COUNTERCLAIM, OFFSET,
CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE
ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE
“OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE
FROM AGENT OR LENDERS. EACH BORROWER AND EACH OTHER LOAN PARTY SIGNATORY HERETO
HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES AGENT AND EACH
LENDER, THEIR RESPECTIVE PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,

7



--------------------------------------------------------------------------------



 



CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH ANY BORROWER OR ANY
OTHER LOAN PARTY SIGNATORY HERETO MAY NOW HAVE AGAINST AGENT AND ANY LENDER,
THEIR PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND
ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
ANY LOANS, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING,
RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT
OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.

     Section 6.11 NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

[Remainder of Page Intentionally Left Blank]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed on the date first
written above, to be effective upon satisfaction of the conditions set forth
herein.

              BORROWERS:
 
            ACTION PERFORMANCE COMPANIES, INC.
 
       

  By:   /s/ David M. Riddiford

       

  Name:   David M. Riddiford

  Title:   Chief Financial Officer
 
            ACTION RACING COLLECTABLES, INC.
 
       

  By:   /s/ David M. Riddiford

       

  Name:   David M. Riddiford

  Title:   Chief Financial Officer
 
            ACTION SPORTS IMAGE, L.L.C.
 
       

  By:   /s/ David M. Riddiford

       

  Name:   David M. Riddiford

  Title:   Chief Financial Officer
 
            FUNLINE MERCHANDISE COMPANY, INC.
 
       

  By:   /s/ David M. Riddiford

       

  Name:   David M. Riddiford

  Title:   Secretary & Treasurer
 
            JEFF HAMILTON COLLECTION, INC.
 
       

  By:   /s/ David M. Riddiford

       

  Name:   David M. Riddiford

  Title:   Chief Financial Officer
 
            MCARTHUR TOWEL AND SPORTS, INC.
 
       

  By:   /s/ David M. Riddiford

       

  Name:   David M. Riddiford

  Title:   Chief Financial Officer

 



--------------------------------------------------------------------------------



 



              RACING COLLECTABLES CLUB OF AMERICA, INC.
 
       

  By:   /s/ David M. Riddiford

       

  Name:   David M. Riddiford

  Title:   Chief Financial Officer
 
            TREVCO TRADING CORP.
 
       

  By:   /s/ David M. Riddiford

       

  Name:   David M. Riddiford

  Title:   Chief Financial Officer
 
            LOAN PARTIES AND GUARANTORS:
 
            ACTION CORPORATE SERVICES, INC.
 
       

  By:   /s/ David M. Riddiford

       

  Name:   David M. Riddiford

  Title:   President
 
            AW ACQUISITION CORP.
 
       

  By:   /s/ David M. Riddiford

       

  Name:   David M. Riddiford

  Title:   Chief Financial Officer
 
            CREATIVE MARKETING & PROMOTIONS, INC.
 
       

  By:   /s/ David M. Riddiford

       

  Name:   David M. Riddiford

  Title:   Chief Financial Officer
 
            GORACING.COM, INC.
 
       

  By:   /s/ David M. Riddiford

       

  Name:   David M. Riddiford

  Title:   Chief Financial Officer

 



--------------------------------------------------------------------------------



 



              GORACING INTERACTIVE SERVICES, INC.
 
       

  By:   /s/ David M. Riddiford

       

  Name:   David M. Riddiford

  Title:   President
 
            RYP, INC.
 
       

  By:   /s/ David M. Riddiford

       

  Name:   David M. Riddiford

  Title:   Chief Financial Officer
 
            THE FAN CLUB COMPANY, L.L.C.
 
       

  By:   /s/ David M. Riddiford

       

  Name:   David M. Riddiford

  Title:   Chief Financial Officer

 



--------------------------------------------------------------------------------



 



              AGENT AND LENDERS:
 
            BANK ONE, NA     Individually, as Agent and LC Issuer
 
       

  By:   /s/ Andrea Friedheim

       

  Name:   Andrea Friedheim

  Title:   Vice President
 
            NORTH FORK BUSINESS CAPITAL CORPORATION,     as Lender
 
       

  By:   /s/ Ari Kaplan

       

  Name:   Ari Kaplan

  Title:   Vice President
 
            FB COMMERCIAL FINANCE, INC.,     as Lender
 
       

  By:   /s/ Walter Castillo

       

  Name:   Walter Castillo

  Title:   Vice President

 